                Case 1:11-cr-00102-LAK Document 203 Filed 02/26/19 Page 1 of 1
                  Case 1:11-cr-00102-LAK Document 202 Filed 02/20/19 Page 1 of 12




                                                                               DOCUMENT
                                                                               ELECTRONiCALL y   FILED
     MEMO ENDORSED                                                             DOC#:   d~
                                                                               DATE FILED=
                                                                                             ~
                                                                                                 -{
                                                                                                      l'.;\
                                                                                                      I
       .          .                '                                      ,.
                         IN THE UNITED STATES DISTRICT COURT OF
                            SOUTHERN DISTRICT OF NEW YORK.

VIKRAM DATTA, Prose,
PETITIONER

V.

UNITED STATES OF AMERICA,

RESPONDENT

                            Case Number((i4-cv-8653; 11 Cr. 0102 (LAK).



             MOTION TO RECONSIDER THE CONSIDERATION OF RULE 29 AND 33 ORDER


Vikram Datta, pro se
Registration Number: 64542-054
P.O.Box. 1010
Bastrop, Texas 78602




                                                   ~ ( j ~ ~ .                     See_
                                                   vr        t.,o(   (_( ( -c-r~ { o "2-(_ Ur-t))
